COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Annunziata
Argued at Alexandria, Virginia


DONALD A. DOUGLAS
                                           OPINION BY
v.   Record No. 0313-98-4       CHIEF JUDGE JOHANNA L. FITZPATRICK
                                        DECEMBER 1, 1998
BONNIE JEAN HAMMETT, F/K/A
BONNIE JEAN DOUGLAS


               FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                       Marcus D. Williams, Judge
             Dan Burke (Tyler, Bartl, Burke & Albert, on
             brief), for appellant.

             No brief or argument for appellee.



        Donald A. Douglas (husband) appeals the trial court's order

requiring him to reimburse Bonnie Jean Hammett (wife) for college

expenses she paid for their son.       He contends the trial court

erred in awarding reimbursement for living expenses while the

child was attending school and the purchase price of a computer.

Finding no error, we affirm.

                                  I.

        "On appeal, we construe the evidence in the light most

favorable to wife, the prevailing party below, granting to her

evidence all reasonable inferences fairly deducible therefrom."

Donnell v. Donnell, 20 Va. App. 37, 39, 455 S.E.2d 256, 257

(1995).    Husband and wife were married in 1972 and one child,

Donald Douglas, Jr. (Donald), was born of the marriage.      The

parties entered into a separation agreement dated January 27,

1979.    Paragraph five of the agreement provided that the husband
would "pay the expenses of a college education for the child." 1

The agreement was incorporated into the final decree of divorce

entered May 7, 1980.

     At the time of the hearing in this matter, Donald had

recently graduated from East Carolina University (University).

He attended the University from 1992 through 1997 on a full

athletic scholarship that covered tuition, books, housing and the

university meal plan.   According to N.C.A.A. rules, Donald was

not allowed to work during the academic year.   As a result of

this restriction, his mother sent him a monthly allowance for
                                                  2
living expenses not covered by his scholarship.       These living

expenses included transportation, clothes, laundry, meals outside

     1
      That paragraph provides:

          SUPPORT AND MAINTENANCE OF CHILD
               During the life of the Husband, the
          Husband shall pay to the Wife the sum of $270
          per month for the support and maintenance of
          Donald Adam Douglas, payable on the 15th day
          of each month commencing February 15, 1979,
          the same to continue for said child until he
          attains eighteen (18) years of age, dies,
          marries or becomes earlier emancipated,
          whichever is the first to occur.
               The Husband agrees to pay all medical,
          dental and other related expenses incurred on
          behalf of the child. The Husband agrees that
          he will pay the expenses of a college
          education for the child.
     2
      Donald received $150 per month during his first year, $200
per month during his second year, and $350 per month for the last
three years when he lived off-campus. While the University
continued to pay him a monthly stipend for rent during his last
three years, he was responsible for any additional amounts not
covered by the stipend, such as utilities.




                                 - 2 -
the college meal plan, long distance phone bills, basketball

league fees not paid by the University, and other incidentals. 3

Donald testified that his father had given him money only "once

or twice" during the five years of college.

     The educational program at East Carolina is generally four

years.   However, Donald spent five years attaining his

undergraduate degree because he "red-shirted" 4 one year due to

medical reasons.   Additionally, Donald testified he could have

graduated in four years "if I would have taken a heavier load,

which would have made it that much more difficult to keep decent

grades due to our travel schedule."    To make up academic credits,

he attended summer school during his first year of college

because the summer school tuition was covered by his athletic

scholarship.   He earned both a bachelor's of science degree in

business administration and a master's degree in business

administration from the University.
     In June 1997, wife filed a petition in the circuit court to

enforce paragraph five of the parties' property settlement

agreement.   She argued that the agreement required husband to pay

all necessary college expenses for Donald.    Wife sought

reimbursement for actual expenditures, including the purchase
     3
      Mother offered into evidence copies of checks, bank
statements, and receipts for expenses that were alleged to be
cause-related.
     4
      Donald testified that "red-shirt" is a term meaning that
the individual plays on the practice squad of the basketball team
for a year to retain a year of eligibility.



                               - 3 -
price of a computer used by Donald during college.   Wife's

evidence established that she spent approximately $36,600 in

uncovered college expenses.

     Following an ore tenus hearing, the trial court awarded

college-related living expenses in the amount of $150 per month

for nine months for four years. The court stated:
          In many respects, Mr. Douglas is very
          fortunate in that his son has the talent and
          wherewithal to obtain a very, very good
          scholarship to cover many of the expenses
          associated with a college education.
               But the agreement is the agreement, and
          only requires Mr. Douglas to pay expenses for
          a college education, which means any expenses
          that are reasonably related to a college
          education.

           *      *      *      *      *      *       *

          [T]here are cause-related expenses that were
          not covered by the scholarship. And I
          believe the proof is sufficient to show some
          of this, . . . .
               . . . I think that [husband] is liable
          for four years of expenses, first of all.
          And given the nature of the requirements of
          his son for food that was not provided by the
          cafeteria given his schedule and his needs,
          and for clothing which I believe under the
          circumstances of this case are related to
          college because he couldn't work, and one
          does have to be clothed for class. . . .
               And he had no other means of obtaining
          income because he couldn't work, I think,
          under the circumstances. In this case,
          clothing is related; not necessarily in all
          cases, but here because of the special
          requirements.
               Given the fact that he wasn't buying
          clothes every day necessarily, or eating out
          every day, it is my estimate based on the
          evidence that the college-related living
          expenses would not exceed $150 per month for
          each of the four years.
               There is no evidence that there was any


                              - 4 -
             increased need to the $200 or $300 that [was]
             given to him.
                  . . . I think the evidence adequately
             supports $150 per month.


The trial court also found the computer purchased for Donald was

a "cause-related" expense of college and covered by paragraph

five of the parties' agreement.    Accordingly, husband was ordered

to reimburse wife a total of $10,123, which included $5,400 in

college living expenses ($150 per month for nine months for four

years) and $4,723, the cost of a computer.
                                  II.

     On appeal, husband contends the trial court erred in

awarding wife reimbursement for monies she spent on Donald's

college expenses. 5   Husband first argues the trial court

erroneously ordered him to pay $150 per month for college living

expenses when Donald was receiving a full athletic scholarship.

We disagree.

     Separation agreements and property settlement agreements are

contracts.     See Tiffany v. Tiffany, 1 Va. App. 11, 15, 332 S.E.2d
796, 799 (1985); and Jones v. Jones, 19 Va. App. 265, 268-69, 450
S.E.2d 762, 764 (1994).    "[T]herefore, we must apply the same

rules of interpretation applicable to contracts generally."

Tiffany, 1 Va. App. at 15, 332 S.E.2d at 799.    Where a settlement

agreement is unambiguous, its meaning and effect are questions of
     5
      Husband raises five assignments of error, all of which deal
with the issue of whether the trial court erred in ordering
husband to pay certain college expenses uncovered by Donald's
athletic scholarship.



                                 - 5 -
law to be determined by the court.     See id.   Moreover, "[w]here

the agreement is plain and unambiguous in its terms, the rights

of the parties are to be determined from the terms of the

agreement and the court may not impose an obligation not found in

the agreement itself."   Jones, 19 Va. App. at 268-69, 450 S.E.2d

at 764; see also Waynesboro Village v. BMC Properties, 255 Va.
75, 79-80, 496 S.E.2d 64, 67 (1998) ("[W]here an agreement is

complete on its face, is plain and unambiguous in its terms, the

court is not at liberty to search for its meaning beyond the

instrument itself. . . . This is so because the writing is the

repository of the final agreement of the parties.").     Although

parties may advance different interpretations of the provisions

in an agreement, this "does not necessarily imply the existence

of ambiguity where there otherwise is none."      Smith v. Smith, 3
Va. App. 510, 513-14, 351 S.E.2d 593, 595 (1986).     "`An ambiguity

exists when language admits of being understood in more than one

way or refers to two or more things at the same time.'"      Id. at

513, 351 S.E.2d at 595 (quoting Renner Plumbing v. Renner, 225
Va. 508, 515, 303 S.E.2d 894, 898 (1983)).

     In the instant case, we do not view the term "expenses for

college education" as ambiguous.   Husband argues the term should

be strictly limited to tuition, books, room and board, and any

other fees necessary to participate in the educational program.

Under the plain meaning rule, we believe the term "college

expenses" includes tuition, room, board, books, fees, clothing,




                               - 6 -
allowances and incidentals.   See, e.g., In Re Marriage of

Pearson, 603 N.E.2d 720, 730 (Ill. App. Ct. 1992) (holding that

"the court is authorized to order payment of a child's college

expenses, including reasonable living expenses, from the property

and income of either or both parents" (emphasis added)); In re

Marriage of Falat, 559 N.E.2d 33, 37 (Ill. App. Ct. 1990) (noting

that educational expenses includes "reasonable living expenses"

(emphasis added)); In Re Marriage of Pauley, 432 N.E.2d 661, 665

(Ill. App. Ct. 1982) ("[t]herefore, educational expenses are to

include more than just tuition and book fees.   The mother is

entitled to reasonable living expenses . . ." (emphasis added));
Harding v. Harding, 374 N.E.2d 1304, 1306 (Ill. App. Ct. 1978)

(holding that expenditure of $10,000 for "educational, living,

and incidental expenses during three semesters of college . . .

[was not] excessive or otherwise unreasonable" (emphasis added));

Dupuis v. Click, 604 A.2d 576, 577 (N.H. 1992) (noting that

college expenses means "costs of room, board, tuition, books,

activity fees, registration fees, costs of laundry . . . and

$20.00 per week payable directly to such child while said child

is actually in attendance at school and not employed"); Brake v.
Brake, 413 A.2d 422, 423-24 (Pa. Super. Ct. 1979) (reinstating

award for college expenses including "additional money for

incidental expenses such as books, paper, and laundry" (emphasis

added)); see also In Re Marriage of Dieter, 648 N.E.2d 304, 310

(Ill. App. Ct. 1995) (holding that hourly flight costs required



                               - 7 -
to obtain bachelor's degree were college expenses); Kappus v.

Kappus, 616 N.Y.S.2d 790, 791 (N.Y. 1994) (holding that

educational expenses included costs of placement tests and summer

program abroad).

     The parties did not specify in their property settlement

agreement precisely what expenses would be cause-related to

Donald's college education or what would happen if Donald

received a scholarship.   However, it is reasonable to include

some amount of ordinary living expenses in determining the normal

expenses for a college education.    A student could not attend

college in a vacuum.   This conclusion is fully consistent with

the rule in Virginia that the words the parties use are normally

given their "usual, ordinary, and popular meaning."    D.C.

McClain, Inc. v. Arlington County, 249 Va. 131, 135, 452 S.E.2d
659, 662 (1995).   Husband put no limitation on his obligation to

pay "the expenses of a college education."   As the trial judge

found, this would include reasonable cause-related, or

college-related, expenses.   To hold otherwise would render the

parties' own language meaningless.

     In the instant case, wife presented evidence in support of

her claim for reimbursement of cause-related college expenses.

Wife testified that she sent Donald a monthly allowance of

$150-350 per month for living expenses.   Donald described his

daily academic and athletic schedule, which often required him to

eat his meals during time periods when the cafeteria was closed.



                               - 8 -
Additionally, he testified that he was not allowed to work

during the academic year and had no other source of income for

living expenses.   Finally, wife presented numerous checks,

receipts, and statements to support her claim that the

college-related expenses were reasonable and necessary.

     The trial court's decision, when based upon credibility

determinations made during an ore tenus hearing, is owed great

weight and will not be disturbed unless plainly wrong or without

evidence to support it.    See Fauquier County Dept. of Social

Services v. Robinson, 20 Va. App. 142, 154, 455 S.E.2d 734, 740

(1995) (citing Hughes v. Gentry, 18 Va. App. 318, 321-22, 443
S.E.2d 448, 451 (1994)).   The trial court heard the evidence and

determined the reasonableness of the expenditures.   It awarded

$150 per month for nine months for four years of college, an

amount significantly less than that requested.   Accordingly, we

hold the trial court did not err in awarding wife a $5,400

reimbursement for living expenses and incidentals she incurred on

Donald's behalf during his college career.

     Next, husband contends the trial court erred in awarding the

cost of a computer bought for Donald because it was not

"necessary" to Donald's education and was purchased just prior to

the time when he should have graduated.   We disagree.

     The trial court again found that the evidence established

the computer to be a covered college expense.    Indeed, Donald

testified that he used the computer for academic purposes and



                                - 9 -
particularly to maintain and keep current with his classes when

he was required to be away from school for a basketball game.

The evidence established the cost of the computer to be a

reasonable college expense, and the trial court did not err in

awarding reimbursement for Donald's computer. 6

     Husband is bound by the property settlement agreement and

the contractual obligations he undertook therein.   Finding no

error, we affirm.
                                                        Affirmed.




     6
      Husband also contends for the first time on appeal that the
circuit court was without jurisdiction to consider wife's
petition because the claim was tantamount to a request for
additional spousal or child support, which should have been
sought in the juvenile and domestic relations district court.
This claim is without merit and because it is not a
jurisdictional issue, it is barred by Rule 5A:18.




                              - 10 -